Per Curiam.
The relator brought an action for libel against the Evening News Association, the publication of which was February 6, 1895. The original declaration was filed in February, 1897. It set forth the libelous article in full, and claimed general damages. Issue was duly joined, and the case was ready for trial, .when, on January 24, 1898, plaintiff asked leave to file an amended declaration setting forth special damages, and by innuendoes defining the meaning of the language in the alleged libelous publication. The court refused to allow the amendment; apparently basing his decision upon the ground that it introduced a new cause of action, barred by the statute of limitations. We think it did not introduce a new cause of action, and that it was within the discretion of the court to allow or disallow. We will not interfere with that discretion, when it is exercised. We assume that the judge will exercise his discretion upon this intimation, and we will not, therefore, direct the issuing of the writ of mandamus.